FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


REYNALDO GONZALEZ; THE ESTATE            No. 18-16700
OF NOHEMI GONZALEZ; BEATRIZ
GONZALEZ, Individually and as               D.C. No.
Administrator of the Estate of           4:16-cv-03282-
Nohemi Gonzalez; JOSE                         DMR
HERNANDEZ; REY GONZALEZ; PAUL
GONZALEZ,
               Plaintiffs-Appellants,       ORDER

                 v.

GOOGLE LLC,
                Defendant-Appellee.


                 Filed January 3, 2022

   Before: Ronald M. Gould, Marsha S. Berzon, and
           Morgan Christen, Circuit Judges.

                        Order;
                Dissent by Judge Gould
2                     GONZALEZ V. GOOGLE

                            SUMMARY*


                        Anti-Terrorism Act

    The panel filed an order denying a petition for panel
rehearing and denying, on behalf of the court, a petition for
rehearing en banc in an appeal in which the panel affirmed
the district court’s dismissal of an action under the Anti-
Terrorism Act on the grounds that most of the plaintiffs’
claims were barred under § 230 of the Communications
Decency Act, and plaintiffs otherwise failed to state a claim.

   Dissenting from the denial of rehearing en banc, Judge
Gould wrote that he dissented for the reasons stated in his
panel opinion dissenting in part.


                             COUNSEL

Keith Altman (argued) and Daniel W. Weininger (argued),
Excolo Law, Southfield, Michigan, Plaintiff-Appellant
Reynaldo Gonzalez.

Robert J. Tolchin (argued) and Meir Katz, Berkman Law
Office LLC, Brooklyn, New York; for Plaintiffs-Appellants
Estate of Nohemi Gonzalez; Beatriz Gonzalez, Jose
Hernandez, Rey Gonzalez, and Paul Gonzalez.




    *
      This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                  GONZALEZ V. GOOGLE                      3

Brian M. Willen (argued), Wilson Sonsini Goodrich &
Rosati, New York, New York; David H. Kramer, Lauren
Gallo White, and Kelly M. Knoll, Wilson Sonsini Goodrich
& Rosati, Palo Alto, California; Steffen N. Johnson and Paul
N. Harold, Wilson Sonsini Goodrich & Rosati, PC,
Washington, D.C.; for Defendant-Appellee.

Aaron Mackey and Sophia Cope, Electronic Frontier
Foundation, San Francisco, California, for Amicus Curiae
Electronic Frontier Foundation.

Brian J. Dunne, Bathaee Dunne LLP, Los Angeles,
California; Yavar Bathaee, Bathaee Dunne LLP, New York,
New York; for Amicus Curiae Artificial Intelligence Law and
Policy Institute.
4                  GONZALEZ V. GOOGLE

                          ORDER

    Judge Gould and Judge Berzon have voted to grant
Plaintiffs-Appellants’ petition for rehearing and rehearing en
banc, and Judge Christen has voted to deny the petition for
rehearing and rehearing en banc.

    The full court was advised of the petition for rehearing en
banc. A judge requested a vote on whether to rehear the
matter en banc. The matter failed to receive a majority of the
votes of the nonrecused active judges in favor of en banc
consideration. See Fed. R. App. P. 35. Judges Wardlaw,
Collins, Bress, and Koh did not participate in the
deliberations or vote in this case.

    The petition for rehearing and rehearing en banc (Dkt. 87,
88) is DENIED.

   Judge Gould’s dissent from the denial of rehearing en
banc is filed concurrently with this order.



GOULD, Circuit Judge, dissenting from denial of rehearing
en banc:

    I respectfully dissent from denial of rehearing en banc for
the reasons stated in my panel opinion dissenting in part in
Gonzalez v. Google LLC, 2 F.4th 871, 918–52 (9th Cir.
2021).